Citation Nr: 1218176	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable schedular rating for bilateral hearing loss.

2.  Entitlement to an extraschedular rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran, who is the appellant, served on active duty from October 1955 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file.

In December 2010, the Board remanded the claim to afford the Veteran a new VA examination, which was subsequently conducted in January 2011.  No further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of an extraschedular rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Throughout the appeal period, the bilateral hearing loss disability has been manifested by Level II hearing in the right ear and Level II hearing in the left ear.





CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in April 2006, on the underlying claim of service connection.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records and VA medical records.  The Veteran was afforded VA examinations in February2007 and in January 2011.  





As the VA examinations included a review of the history and findings sufficient to rate the disability under the appropriate rating criteria, the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

There is no evidence in the record dated subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination. 38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.






Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect in Table VII.  38 C.F.R. § 4.85(b). 

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 



Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Facts and Analysis

In a rating decision in March 2007, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective August 15, 2006.  The Veteran appealed the assigned rating.

On VA audiological examination in February 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 30, 40, 70, and 70, respectively, in the RIGHT ear; and 30, 25, 50, and 65, respectively, in the LEFT ear.  The puretone threshold average in the RIGHT ear was 53, and the puretone threshold average in the LEFT ear was 43.  The speech discrimination score was 92 percent, bilaterally.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT ear, as the average 53 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 92 percent; and Level I for the LEFT ear, as the average 43 puretone decibel loss is in the range between 42 and 49 average puretone decibel loss, and LEFT ear speech discrimination score is at least 92 percent.  



Entering the resulting bilateral numeric designation of Level I for the RIGHT and LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.  

In September 2007 the Veteran was provided hearing aids.

On VA audiological examination in January 2011, the Veteran complained of hearing loss and difficulty communicating in social situations.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 40, 45, 70, and 70, respectively, in the RIGHT ear; and 40, 30, 55 and 70, respectively, in the LEFT ear.  The puretone threshold average in the RIGHT ear was 57, and the puretone threshold average in the LEFT ear was 49.  The speech discrimination scores were 86 percent in the right ear and 84 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear, as the average 56 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 84 percent; and Level II for the LEFT ear, as the average 49 puretone decibel loss is in the range between 42 and 49 average puretone decibel loss, and LEFT ear speech discrimination score is at least 84 percent.  

Entering the resulting bilateral numeric designation of Level II for the RIGHT and LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment has not been shown under 38 C.F.R. § 4.86 at any time during the appeal period.



The Board has considered whether a staged rating is appropriate, however, on the basis of the VA examinations, the Veteran's hearing loss did not meet the criteria for a compensable rating at any time during the appeal period, so a staged rating is not warranted.  See Lendenmann, 3 Vet. App. 345 (providing that ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered).

For these reasons, the preponderance of the evidence is against a compensable rating for a bilateral hearing loss disability, and the benefit-of-the doubt standard does not apply.  38 C.F.R. § 5107(b).


Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is retired.  The Veteran does not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  


ORDER

An initial schedular compensable rating for bilateral hearing loss is denied.










REMAND

Even though the audiology test findings do not warrant a schedular compensable rating for hearing loss, on VA examination in 2011, the VA examiner remarked that the Veteran's hearing difficulty would cause problems in employment situations, even though the Veteran was no employed.  The Veteran's representative argues that the disability should be considered on an extraschedular basis. 

As the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, and as the RO has not specifically addressed an extraschedular rating, further procedural development is needed. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for increase on an extraschedular rating for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1). 

If the claim is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


